ORDER ON MOTION FOR HEARING EN BANC
A judge of this court requested that this cause be considered en banc in accordance with Florida Rule of Appellate Procedure 9.331(c). All judges in regular active service have voted on the request. Less than a majority of those judges voted in favor of *749hearing en banc. Accordingly, the request for hearing en banc is denied.
LEWIS, C.J., WOLF, BENTON, VAN NORTWICK, PADOVANO, ROBERTS, CLARK, WETHERELL, and MARSTILLER, JJ., concur.
PADOVANO, J., concurs in an opinion in which VAN NORTWICK and CLARK, JJ., join.
THOMAS, ROWE, RAY, SWANSON, MAKAR, and OSTERHAUS, JJ., dissent.
THOMAS, J., dissents in an opinion in which RAY, SWANSON, and OSTERHAUS, JJ., join.
ROWE, J., dissents in an opinion in which THOMAS, RAY, SWANSON, MAKAR, and OSTERHAUS, JJ., join.
SWANSON, J., dissents in an opinion in which THOMAS, RAY, and OSTERHAUS, JJ., join.
MAKAR, J., comments with opinion.